                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       at CHATTANOOGA

 JUANZELL JENKINS                                       )
                                                        )            Case Nos. 1:13-cr-89; 1:17-cv-278
         Petitioner                                     )
                                                        )            Judge Mattice
 v.                                                     )
                                                        )            Magistrate Judge Steger
 UNITED STATES,                                         )
                                                        )
         Respondent                                     )

                                                   ORDER

         Before the Court is the Motion to Vacate under 28 U.S.C. § 2255 filed by federal

 inmate Juanzell Jenkins [No. 1:13-cr-89, Doc. 916; 1:17-cv-278, Doc. 1]. As ordered, the

 Government has filed a response in opposition to the Motion and Jenkins replied. Having

 considered the pleadings and the record, along with the relevant law, the Court finds there

 is no need for an evidentiary hearing 1 and Jenkins’s § 2255 motion will be DENIED.

 I.      BACKGROUND FACTS AND PROCEDURAL HISTORY

         In October 2013, a grand jury charged Petitioner and sixteen other defendants

 with, inter alia, conspiracy to manufacture and distribute 280 grams or more of cocaine

 base and 5 kilograms or more of a mixture and substance containing a detectable amount

 of cocaine. [Crim. Doc. 15]. The second superseding indictment [Crim. Doc. 200] also

 included seven crack and powder cocaine-related charges against Jenkins. Jenkins filed

 a Motion to Suppress [Crim. Doc. 445], seeking to suppress all evidence obtained as a



 1An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record conclusively
 show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the prisoner’s ultimate burden,
 however, to sustain his claims by a preponderance of the evidence. See Pough v. United States, 442 F.3d
 959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is entitled
 to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)
 (citation omitted).




Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 1 of 12 PageID #: 64
 result of wire intercept orders entered in the case. The Court denied the Motion and reset

 the matter for trial. [Crim. Doc. 766]

        With the benefit of a written plea agreement, Jenkins entered a guilty plea as to

 Count 1 of the superseding indictment for conspiracy to distribute 5 kilograms or more of

 a mixture and substance containing a detectable amount of cocaine, in violation of 21

 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). [Crim. Doc. 781 at 1]. The plea agreement states

 that the punishment for the offense is imprisonment of not less than 10 years and not

 more than life. [Id.]. In consideration of his plea, the United States agreed to move to

 dismiss remaining Counts 2-8 against him at sentencing. [Id.].

        In support of his guilty plea, Jenkins stipulated as follows:

    •   During one 30-day period, the DEA intercepted him talking to his cocaine

        suppliers and customers on approximately 630 calls. [Id. at 3].

    •   “Based on the investigation… the defendant was responsible for distributing over

        5 kilograms of cocaine during the time period charged in Count One.” [Id.].

    •   The DEA made controlled purchases of 5.96 ounces of cocaine from Jenkins during

        the relevant time period. [Id.].

    •   “The defendant admits that during the time period alleged in the indictment he

        conspired with others to distribute 5 kilograms or more of cocaine.” [Id. at 4].

 The plea agreement recites that the “defendant is pleading guilty because the defendant

 is in fact guilty.” [Id.]. The parties agreed that an appropriate disposition of the case would

 be any lawful term of imprisonment imposed by the Court. [Id.].

        Petitioner waived his right to make a direct appeal, except as to his suppression

 motion and as to any sentence imposed above the guideline range or above any mandatory

 minimum sentence. [Id.]. Petitioner also agreed not to file any motions pursuant to 28

                                               2

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 2 of 12 PageID #: 65
 U.S.C. § 2255 or otherwise collaterally attack his conviction or sentence, with two

 exceptions: he retained the right to file a § 2255 motion based on prosecutorial

 misconduct or ineffective assistance of counsel. [Id.].

        According to the presentence investigation report, Petitioner’s guideline

 sentencing range was 87 to 108 months. [Crim. Doc. 842 at 22]. Due to the mandatory

 minimum provided by statute, his effective guideline sentence was 120 months. [Id.]. On

 November 17, 2015, the Court accepted Petitioner’s plea agreement and sentenced him to

 120 months’ imprisonment followed by five years of supervised release. [Crim. Doc. 848].

        Jenkins appealed the denial of his motion to suppress. [Crim. Doc. 851]. The

 United States Court of Appeals for the Sixth Circuit concluded, inter alia, that the wiretap

 order was supported by probable cause, and affirmed the Court’s denial of the

 suppression motion. United States v. Jenkins, 659 F. App’x 327 (6th Cir. 2016).

        Jenkins next timely filed a motion to vacate his conviction and sentence. [No. 1:13-

 cr-00089, Doc. 916; No. 1:17-cv-278, Doc. 1]. In his motion, he argues the drug quantity

 attributed to him at sentencing was based on inaccurate information, violating his right

 to due process. [Id. at 4]. Jenkins says he did not raise this issue on appeal because his

 counsel was ineffective. He seeks resentencing based on his purported guideline range of

 87 to 108 months.

 II.    LEGAL STANDARDS

        After a defendant has been convicted and exhausted his appeal rights, a court may

 presume that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

 152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does not

 encompass all claimed errors in conviction and sentencing.” United States v. Addonizio,

 442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations to those

                                              3

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 3 of 12 PageID #: 66
 of constitutional or jurisdictional magnitude, or those containing factual or legal errors

 “so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

 F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

        In a § 2255 action, “[a]n evidentiary hearing ‘is required unless the record

 conclusively shows that the petitioner is entitled to no relief.’” Martin v. United States,

 889 F.3d 827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357

 (6th Cir. 2012)). Otherwise, “a district court may only forego a hearing where ‘the

 petitioner’s allegations cannot be accepted as true because they are contradicted by the

 record, inherently incredible, or conclusions rather than statements of fact.’” Id. (quoting

 MacLloyd v. United States, 684 F. App’x 555, 559 (6th Cir. 2017)).

        To establish that he has received ineffective assistance of counsel, a defendant

 must satisfy the two-pronged test set forth by the Supreme Court of the United States in

 Strickland v. Washington, 466 U.S. 668 (1984). Strickland holds that a petitioner cannot

 establish his counsel was ineffective unless he demonstrates that (1) counsel’s

 performance was deficient, such that counsel did not render reasonably effective

 assistance as measured by prevailing professional norms; and (2) he was prejudiced by

 the deficiency, i.e., there is a reasonable probability that but for counsel’s alleged acts or

 omissions, the results of the proceedings would have been different. Id. at 687-88, 694;

 Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013) (applying Strickland test to

 § 2255 claims). The failure to satisfy either prong of Strickland requires dismissal of the

 claim and relieves the reviewing court of a duty to consider the other prong. Nichols v.

 United States, 563 F.3d 240, 249 (6th Cir. 2009); see also Strickland, 466 U.S. at 697.

 Finally, Strickland “requires the defendant to identify specific acts or omissions by



                                               4

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 4 of 12 PageID #: 67
 counsel that were ‘outside the wide range of professionally competent assistance.’” Carter

 v. Bogan, 900 F.3d 754 (6th Cir. 2018) (quoting Strickland, 466 U.S. at 690).

        In the context of an ineffective assistance of counsel claim, an evidentiary hearing

 is required unless (i) the record conclusively shows the petitioner is not entitled to relief

 on the grounds that counsel rendered a deficient performance, or (ii) the record

 conclusively shows that any deficient performance could not have prejudiced petitioner’s

 defense. MacLloyd v. United States, 684 F. App’x 555, 560, 562 (6th Cir. 2017).

 III.   ANALYSIS

        Petitioner argues his counsel was ineffective in failing to challenge the drug

 quantity in the plea agreement and in the presentence investigation report and that this

 deficiency resulted in a longer term of imprisonment. He argues the Government did not

 have sufficient evidence to attribute at least 5 kilograms of cocaine to Petitioner. He

 claims his counsel mistakenly advised him regarding his risk of a 10-year mandatory

 minimum sentence and then failed to challenge the drug quantity at sentencing after he

 pleaded guilty. He also suggests the Government wrongfully prosecuted him, knowing

 they lacked evidence to obtain a conviction. Petitioner’s argument is contradicted by the

 record and foreclosed by his plea agreement. Because the record conclusively shows that

 Petitioner’s counsel was not deficient and conclusively shows any deficiency could not

 have prejudiced Petitioner, his motion must be denied.

        A.     Ineffective Assistance – Plea Consultation

        Petitioner contends there was insufficient evidence to hold him accountable for 5

 kilograms of cocaine and that he did not in fact conspire to distribute at least 5 kilograms.

 He says he pleaded guilty anyway based on the mistaken belief that the Court could

 impose a mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(A) even if the

                                              5

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 5 of 12 PageID #: 68
 Government failed to prove he was responsible for the threshold drug quantity. He alleges

 his counsel did not work with him regarding the drug quantity calculation prior to his

 acceptance of the plea agreement. [Doc. 918 at ¶ 1]. Had he known the Court could not

 “round up” the drug quantity, he says he would not have pleaded guilty.

        In support of his argument, he submits an email between his attorney, Donna

 Mikel, and Assistant United States Attorney Chris Poole in which his counsel was

 negotiating for a lesser offense under § 841(b)(1)(B). In the email, Petitioner’s attorney

 states her position that two Government witnesses could be discredited: Simpson and

 Mitchell. She argues Mitchell could be discredited “to the extent he claims Juanzell was

 providing crack, as opposed to powder.” [Crim. Doc. 917 at 15]. In response, the AUSA

 indicates he is aware that Simpson and Petitioner stopped dealing with each other. He

 then states: “With regards to Mitchell, even if the amounts were powder, not crack, it

 would be nearly 5 kilograms of cocaine which would qualify as an A.” [Id.].

        This comment could mean at least two things. It could mean that “even if the

 amounts were powder, not crack, [the amount Mitchell can attribute to Petitioner] would

 be nearly 5 kilograms of cocaine….” Or, as Petitioner contends, it could mean “even if the

 amounts were powder, not crack, [the total drug quantity the Government can attribute

 to Petitioner] would be nearly 5 kilograms of cocaine….” It is reasonably clear that the

 AUSA was referring to the amounts that could be established by Mitchell alone.

 Regardless, neither reading suggests the evidence was insufficient to establish Petitioner’s

 responsibility for 5 kilograms of cocaine. Quite obviously, the attorneys spoke in

 hypotheticals, negotiating relative to the risk of trial. The email does not establish that the

 Government lacked evidence to justify the prosecution or that either attorney knew the




                                               6

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 6 of 12 PageID #: 69
 evidence was insufficient to establish Petitioner’s responsibility for at least 5 kilograms of

 cocaine.

        Despite the supposed insufficiency of the evidence against him, Petitioner claims

 he took a plea based on the mistaken advice of counsel. He says his attorney “erroneously

 advised” him that “although the total drug amount allegedly attributed to him was not 5

 kilograms, the sentencing judge was allowed to ‘round up’ the amount whenever it is close

 to the threshold amount that triggers a mandatory minimum sentence.” [Doc. 917 at 5].

 First, this argument misunderstands the relationship between the offense of conviction

 and sentencing. Petitioner was charged with an offense that includes a specific drug

 quantity. He could not have been convicted of violating § 841(b)(1)(B) and subjected to a

 mandatory minimum sentence under § 841(b)(1)(A). These are two different offenses

 based on different drug quantities. He could not have pleaded guilty to one and been

 sentenced under another. Assuming Petitioner believed the Court could impose a

 mandatory minimum sentence regardless of his guilt, it is hard to see how this belief

 would have prompted him to concede guilt instead of going to trial.

        Second, Petitioner’s argument is contradicted by the record at every turn. The plea

 agreement provides:

        The defendant has read the indictment, discussed the charges and possible
        defenses with defense counsel, and understands the crime(s) charged. The
        defendant is pleading guilty because the defendant is in fact guilty. In order
        to be guilty, the defendant agrees that each of the following elements of the
        crime(s) must be proved beyond a reasonable doubt…

               [t]he conspiracy involved 5 kilograms or more of cocaine.

 [Doc. 781 at 2]. The plea agreement clearly states that the minimum sentence for the

 offense is 10 years’ imprisonment. [Id. at 1].




                                               7

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 7 of 12 PageID #: 70
         Though Petitioner now denies distributing 5 kilograms of cocaine, he admitted to

 doing so in a written plea agreement. At the change of plea hearing, the Magistrate Judge

 determined that Petitioner was fully capable and competent to enter an informed plea,

 that the plea was knowing and voluntary, and that the Petitioner understood “the nature

 of the charges and penalties provided by law.” [Crim. Doc. 7995]. 2 Petitioner was in the

 best position to know the quantity of drugs he was trafficking. Armed with this knowledge,

 he admitted to conspiring to distribute 5 kilograms or more of cocaine. He does not

 identify any deficiencies in the plea agreement or colloquy.

         Likewise, Petitioner’s contention that his attorney did not “work with him”

 regarding the drug quantity is insufficient to establish prejudice because the record

 reflects that his counsel negotiated for a plea to a lower drug quantity. The email between

 Ms. Mikel and AUSA Poole demonstrates Mikel raised specific challenges to the

 Government’s drug quantity evidence and the Government refused to offer a plea

 agreement for a lesser-included offense.

         Petitioner has failed to establish “that counsel’s performance was deficient,

 involving errors so serious that counsel was not functioning as the counsel guaranteed the

 defendant by the Sixth Amendment.” Washington v. Hofbauer, 228 F.3d 689, 702 (6th

 Cir. 2000) (cleaned up). At most, he alleges his attorney incorrectly told him the Court

 could “round up” the drug quantity and sentence him to 10 years even if the Government

 could only prove he was responsible for almost 5 kilograms of cocaine. This advice is not

 without a grain of truth. Petitioner never suggests he did not conspire to distribute



 2 Though the transcript of the change of plea hearing does not appear in the record, the Court observes that
 it is the established practice of the Magistrate Judges in this district to conduct a plea colloquy in which the
 elements of the offense are explained and the defendant’s understanding of the consequences of his guilty
 plea established.

                                                        8

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 8 of 12 PageID #: 71
 cocaine, just that the amount he conspired to distribute was not quite 5 kilograms. Had

 Petitioner gone to trial and been convicted of a lesser-included offense, his base offense

 level would be lower, but he would lose a three-level reduction for acceptance of

 responsibility. As the PSR notes, the Government would also have been able to file a § 851

 sentencing enhancement, exposing Petitioner to a mandatory minimum sentence of

 twenty years’ imprisonment if convicted of the charged offense. In light of this

 significantly increased sentencing exposure, his admitted guilt, and the seven other

 charges against him, Petitioner has not demonstrated “a reasonable probability that, but

 for counsel’s errors, he would not have pleaded guilty and would have insisted on going

 to trial.” Stewart v. Morgan, 232 F. App’x 482, 487 (6th Cir. 2007) (cleaned up). To the

 extent he was misadvised of the elements of his offense or the Government’s burden of

 proof, the written plea agreement correctly advised him of both. Petitioner affirmed he

 understood the nature and penalties for his offense and cannot now claim his counsel

 misled him.

        B.     Ineffective Assistance of Counsel – Sentencing

        In a similar vein, Petitioner argues that though he pleaded guilty to conspiring to

 distribute 5 kilograms or more of cocaine, he should not have received the mandatory

 minimum sentence provided by statute because he was in fact responsible for a lesser

 drug quantity. Again, Petitioner’s argument is based on a faulty legal premise – that the

 drug quantity attributed to him at sentencing could be less than the amount he pleaded

 guilty to conspiring to distribute. But drug quantity was an element of Petitioner’s offense,

 not an issue to be freshly litigated at sentencing. Petitioner’s counsel could not have

 reasonably challenged the drug quantity in light of Petitioner’s admission of guilt.




                                              9

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 9 of 12 PageID #: 72
         Petitioner also says his counsel should have objected to an alleged discrepancy in

  the presentence report regarding the dates of the offense conduct. The indictment charges

  that Jenkins conspired to distribute 5 kilograms or more of cocaine between August 2009

  and October 2013. [Doc. 200 at 2]. The plea agreement relies on the time period alleged

  in the indictment. [Doc. 781 at 4]. The PSR, however, recites that his offense conduct

  commenced on June 21, 2011, and concluded in October 2013. [Doc. 842 at ¶ 31].

  Petitioner argues that the June 21, 2011, conduct was a controlled purchase and thus

  cannot be the basis of a conspiracy charge. Had his counsel objected to this purported

  contradiction, the “error” would have been corrected, resulting in a lower sentence or

  production of more evidence. He believes he would not have been subjected to the 10-year

  mandatory minimum “because the dates changed, and the offense differential

  significantly affects the factual basis of the conviction and sentence.” [Doc. 917 at 7].

         Petitioner is mistaken. His sentence was dictated by statute, not the offense dates

  or drug quantity in the presentence report. He pleaded guilty to conspiring to distribute

  5 kilograms of cocaine and received the minimum sentence provided by law for this

  offense. The dates in the PSR did not change the charges against him or alter his guilty

  plea. Any objection to the PSR on this basis would have been fruitless in light of his guilty

  plea and supporting factual admissions.

         Finally, as discussed above, there is no evidence to suggest the U.S. Attorney’s

  Office pursued prosecution under 21 U.S.C. § 841(b)(1)(A), knowing they lacked the

  evidence to obtain a conviction. On the contrary, the email Petitioner submits suggests

  the Government had several different sources to prove Petitioner’s guilt. By pleading

  guilty, Petitioner relieved the Government of the obligation to prove any element of the




                                               10

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 10 of 12 PageID #: 73
  charge against him, including the drug quantity. Once accepted by the Court, Petitioner’s

  plea agreement conclusively established his responsibility for the requisite drug quantity.

   IV. CERTIFICATE OF APPEALABILITY

         When considering a § 2255 motion, this Court must “issue or deny a certificate of

  appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules

  Governing Section 2255 Proceedings for the United States District Courts. Petitioner

  must obtain a COA before he may appeal the denial of his § 2255 motion. 28 U.S.C.

  § 2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

  the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

  merits, a movant “must demonstrate that reasonable jurists would find the district court’s

  assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

  McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

  on procedural grounds, a movant must demonstrate “that jurists of reason would find it

  debatable whether the petition states a valid claim of the denial of a constitutional right

  and that jurists of reason would find it debatable whether the district court was correct in

  its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

  not issue in this cause.

  V.     CONCLUSION

         For the reasons stated herein, Petitioner has failed to establish any basis upon

  which § 2255 relief could be granted, and his § 2255 motion [No. 1:13-cr-00089, Doc. 916;

  No. 1:17-cv-278, Doc. 1] will be DENIED. A certificate of appealability from the denial of

  his § 2255 motion will be DENIED. A separate judgment will enter.




                                              11

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 11 of 12 PageID #: 74
        SO ORDERED this 17th day of September, 2020.



                                                /s/ Harry S. Mattice, Jr.
                                                     HARRY S. MATTICE, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       12

Case 1:17-cv-00278-TRM-CHS Document 13 Filed 09/17/20 Page 12 of 12 PageID #: 75
